Appeal by the defendant, as limited by her brief, from an amended sentence of the County Court, Suffolk County (Kahn, J), dated January 16, 2007, revoking a sentence of probation previously imposed by the same court, upon a finding that she violated a condition thereof, upon her admission, and imposing a determinate term of 30 days’ imprisonment, upon her previous conviction of endangering the welfare of a child, on the ground that the amended sentence is excessive.
Ordered that the appeal is dismissed as academic.
The defendant has completed the term of imprisonment. Crane, J.E, Rivera, Angiolillo and Dickerson, JJ., concur.